DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 02/22/2021 is not fully responsive to the prior Office action because of the following omissions or matters: The amendment filed 02/22/2021 amending the claims and presenting claims drawn to a new invention is non-responsive. The claims are now not readable on the originally searched invention because the newly amended claims are directed to an invention that is independent or distinct from the invention originally claimed.  See 37 CFR 1.111. 
Previous claim 1 (and the other corresponding independent claims) recites “receiving, at an input device…an input gesture corresponding to an explicit assertion of user intent with respect to a function to be performed…simultaneously authorizing and authenticating the user, with respect to the function, from data…wherein the authorizing includes enabling the function to be performed for a duration of the input gesture”.  Therefore, the original claims are seen to describe a way to obtain an electronic certificate based on a public key pair included in a signing request which is included in a certificate issuance request.  
New claim 21 recites a system comprising an input device and a computer system with many intricacies of the system parts, including the details of the touch screen.  In addition, there is no recitation of an explicit intention of the user.  The claim does not recite that the user is authenticated and authorized simultaneously (instead it recites that the user is identified and authenticated in response to a scanned fingerprint).  In addition, the claim does not recite that the authorizing includes enabling the function to be performed for a duration of the input gesture.  It instead recites granting a user permission to select an object from a particular location on the touch screen and execute an event.  While the claims recite a small amount of overlapping subject matter (such as authorization from gesture a touch screen), it does not recite significant overlap.  The new claims add significant detail to the structure of a mobile phone and not to the method of authenticating that was previously searched.
Therefore, the newly amended claims introduce a new and distinct concept from what was originally presented in the previously presented claims.
Since the Applicant has received an action on the merits from the Examiner, the originally presented invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, for at least the reasons state above, claims 21-40 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MOEO 821.03.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495